Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the Applicant’s reply filed on April 12, 2021. 

2. Claims 1-20 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “receive first sensor data associated with a first plurality of measurements of a plurality of components of a plurality of medical systems; receive filter information from first user input; search, based at least on the filter information, the first sensor data to determine report data; provide, via a graphical user interface, the report data to a user, the report data displayed on the graphical user interface, the report data comprising a plot of data points associated with the first sensor data; receive second user input that indicates one or more issues associated with at least one of the plurality of medical systems; determine one or more thresholds based at least on the second user input; display the one or more thresholds on the graphical user interface, the plot of data points associated with the first sensor data displayed with the one or more thresholds; receive second sensor data associated with a second plurality of measurements of the plurality of components of the plurality of medical systems; display a plot of data points associated with the second sensor data on the graphical user interface along with the one or more thresholds; determine, based at least on the one or more thresholds, at least one of the one or more issues associated with at least one of the plurality of medical systems, at least one of the plotted data points associated with the first sensor data located outside the one or more thresholds indicating an issue with at least one of the plurality of medical systems: and issue, based at least on the at least one of the one or more issues associated with the at least one of the plurality of medical systems, at least one warning respectively associated with the at least one of the plurality of medical systems,” in independent claims 1, 8, and 14, which are not found in the prior art of record.

Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details, in combination with the other recited elements, are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
US 10,127,357 to Whiting et al. discloses a system to receive first physiological information relating to a first at least one patient from at least one therapeutic medical device and second physiological information relating to a second at least one patient from at least one monitoring medical device, a user interface to display the first and second physiological information according to a user selection, motion sensors to track patient movement, and default or threshold values indicating when an alert or report should be generated.
NPL to Gia et al. discloses an IT architecture supporting scalability and fault tolerance for healthcare, discovering/limiting malfunction of sink node hardware and traffic bottleneck, extending the number of medical sensing nodes at a single gateway, and representation of graphical waveforms of remote real-time monitoring.


5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192